Citation Nr: 1734264	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  09-37 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include as due to chemical exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The Board remanded this case in April 2014, April 2016, and March 2017 for additional evidentiary and procedural development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral eye disorder, to include conjunctivitis, blepharitis, and vision loss, is not caused or otherwise related to his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disorder, to include as due to chemical exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As is discussed in more detail below, the Veteran was afforded VA examinations in August 2009 and June 2014.  A VA examiner also provided medical opinions in August 2009 and June 2014, as well as addendum VA medical opinions in June 2016 and April 2017.  The Board determined that certain aspects of the VA medical opinions from June 2014 and June 2016 were inadequate to adjudicate the Veteran's claim.  The Board remanded the case in March 2017 for an addendum VA medical opinion to rectify the June 2016 medical opinion's inadequacies and issue a supplemental statement of the case (SSOC) if any benefit was denied by the Agency of Original Jurisdiction (AOJ).  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Nonetheless, the Veteran's representative contended in August 2017 that the April 2017 addendum VA medical opinion was also inadequate as it contained similar rationale and conclusions noted in the June 2016 addendum VA medical opinion.  However, the April 2017 addendum VA medical opinion contains additional, clear explanations in support of the VA examiner's opinions and findings.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The VA examinations and the April 2017 addendum VA medical opinion are adequate to decide the Veteran's claim. 

The Veteran contends that his current bilateral eye disorder was caused by an in-service exposure to chemicals while attempting to fight a fire.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the first element of service connection-evidence of a current disability-the claims file is full of VA treatment records, including the August 2009 VA examination report, showing diagnoses of conjunctivitis and blepharitis during the appeal period.  Thus, the first element of service connection is met.  

Regarding the second element of service connection-evidence of a disease or injury in service-the Veteran's service treatment records show complaints of, and treatment for, bilateral eye disorder symptoms.  Specifically, an August 1964 chronological record of medical care showed that the Veteran was sprained in the face with a chemical and was noted to have conjunctival symptoms.  However, June 1967 and January 1977 periodic reports of medical examination showed that the Veteran's eyes were normal, and the Veteran did not endorse any abnormal eye symptoms.  Likewise, August 1967 reports of medical examination and medical history show normal eyes and a lack of complaints of bilateral eye symptoms.  Nonetheless, in a February 1981 annual reports of medical examination and medical history, the Veteran complained of eye trouble and was noted to have defective visual acuity that was correctable by lenses.  The evaluator noted that the Veteran's eyes and visual examination results were normal, but that the Veteran had worn glasses since 1970 for defective vision that was corrected by lenses.  This evidence shows that the Veteran sustained an in-service occurrence to his eyes when he was sprayed in the face with a chemical compound in August 1964.  Thus, the second element of service connection is met, and the only question to be answered is whether the Veteran's current bilateral eye disorder is related to his active duty service.  

The remaining issue is whether the third element-a causal relationship between the current disability and the in-service incident-is the only remaining issue.  After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that there a relationship between the Veteran's current bilateral eye disorders and in-service chemical exposure.  The reasons follow.

Post-service, the Veteran underwent a VA examination for bilateral eye conjunctivitis in December 1982.  The examination showed visual acuity of 20/20 bilaterally, and the Veteran's fundi were clear.  

A January 1994 private treatment record showed the presence of a small cyst or bump in the left upper mid eyelid.  Following a physical evaluation, the Veteran was diagnosed with cellulitis of the left upper eyelid and conjunctivitis of the left eye.  He was prescribed an ointment to treat his symptoms.  A follow-up note approximately two weeks later showed that the Veteran's eyelid was much improved and the swelling and soreness in the left eye were almost gone.  A physical evaluation showed that the Veteran had a minimal amount of injection and induration in the left upper eyelid.  The doctor noted an absence of a cyst or chalazion, but there was a small area of erythema and induration. 

An August 1995 private progress note showed that the Veteran's eyes were normal, including the fundi.  

In October 2008, the Veteran filed a claim to reopen entitlement to service connection for bilateral eye deterioration due to a chemical spray.  In connection with this claim, he contended that his current bilateral eye disorder was caused by his in-service exposure to fire extinguisher chemicals while battling a fire.  He asserted that he began to have trouble reading at a distance over time.  

Since October 2008, many VA and private treatment records have shown treatment for and complaints of bilateral eye disorders; however, only certain private and VA medical records have discussed the etiology of the current symptoms.  Specifically, the Veteran's private doctor opined in November 2008 that it is more likely than not that at least some of the Veteran's current visual impairment is the result of the injury that he sustained in-service.  The doctor noted that his opinion was based on the Veteran's reported history of being sprayed in the face with a fire retardant and aircraft fuel in service.  The doctor stated that the Veteran had a history of excellent vision prior to the in-service injury and that he has had to wear glasses and has had steadily diminishing vision since the injury.  However, this doctor noted that he was not an ophthalmologist or an optometrist and that he did not have professional expertise in this area of medicine.  He also did not indicate that he was able to review the Veteran's service treatment records and other pertinent records in the claims file.  Moreover, this doctor noted that he has treated the Veteran for the previous 20 years, i.e., since approximately 1988. 

In a June 2009 letter, another private doctor determined that the Veteran had a current bilateral eye disorder.  The doctor noted the Veteran's history of being sprayed in the eyes with a fire-fighting chemical and carbon dioxide while on active duty.  The doctor stated that the Veteran was also exposed to Agent Orange and that he had a history of chalazion removal from his left lower eyelid.  The doctor also noted that the Veteran began wearing spectacle correction in 1970.  This doctor opined that it is as likely as not that the Veteran's current bilateral eye disorder is associated with in-service chemical exposure; however, the doctor did not provide any rationale for this opinion.  

In August 2009, the Veteran underwent a VA examination during which he was diagnosed with bilateral blepharitis, which onset approximately six years prior.  Following a review of the Veteran's records, a physical examination, and recording of the Veteran's history and self-reported symptoms, the examiner opined that it is less likely than not that the Veteran's blepharitis is related to his previous exposure to chemicals and carbon dioxide.  The examiner explained that the Veteran was diagnosed with this disorder approximately six years prior and that his service treatment records showed no chronic ocular complications due to a chemical exposure.  Accordingly, the examiner determined that the Veteran's current bilateral eye disorder was incidental and independent of the in-service injury, which occurred approximately 40 years prior.  

A June 2014 VA examiner determined that the Veteran currently did not have any eye disorders, to include conjunctivitis, blepharitis, and vision loss, that were at least as likely as not causally related to his active duty service, to include an August 1964 exposure to fire retardant and aircraft fuel.  The examiner explained that the Veteran was diagnosed with age-appropriate senile cataracts and that his visual acuities were excellent at 20/20 in each eye.  The examiner further noted that the Veteran had no ocular complications that would result in peripheral vision loss and that he had no eye disorder that was a congenital or developmental defect that was at least as likely as not subjected to a superimposed disease or injury during service, including the documented in-service eye injury.  

The Board determined in April 2016 that the June 2014 VA examiner's medical opinion was inadequate to adjudicate the Veteran's claim; thus, the case was remanded for an addendum VA medical opinion.  

In a June 2016 addendum opinion, after reviewing the Veteran's relevant records, a VA optometrist opined that it was less likely than not (less than 50 percent probability) that the Veteran's current bilateral eye disorder, to include blepharitis and conjunctivitis, were caused by his in-service exposure to chemicals.  The examiner explained that there are multiple forms of blepharitis and conjunctivitis.  In the allergic form of blepharitis and conjunctivitis, patients are exposed to an allergen or irritant that they come in contact with and have an acute response to the irritation, which result in acute patches of edema and erythema.  The examiner further noted that topical treatment is provided in such instances and the symptoms resolve.  But, the chronic form of blepharitis is the result of chronic bacterial exposure to normal bacteria found on the skin.  The examiner explained that streptococcus and staphylococcal toxins are the most common causes and that staphylococcus bacteria are the leading cause of marginal lid disease in chronic blepharitis and conjunctivitis.  These bacteria result in chronic irritation with low grade discharge and a history of chalazion and can be the result of lower quality hygiene.

The examiner determined that the Veteran has a history of acute exposure to chemicals that resulted in an allergic conjunctivitis and blepharitis.  The examiner noted that these symptoms were treated with topical medication and resolved in service.  However, the examiner explained that the Veteran's current chronic symptoms of blepharitis are consistent with chronic blepharitis secondary to normal bacteria of the skin as evidenced by his history of a chalazion of the left lower lid with chronic irritation and low-level discharge.  The examiner pointed to a private doctor's recommendation for increased lid hygiene, including lid scrubs and hot compresses, to manage symptoms as indication of chronic blepharitis as a result of bacteria.  Furthermore, the examiner also explained that staphylococcus is the leading cause of marginal lid disease.  

The Board again remanded this claim in March 2017 for an addendum VA medical opinion for a VA examiner to also provide an etiology for the Veteran's reported vision loss and to comment as to the positive private medical opinions from November 2008 and June 2009.  

In an April 2017 addendum VA medical opinion report, the examiner who conducted the August 2009 and June 2014 VA examinations and provided the June 2016 addendum medical opinion, again concluded that the Veteran's current bilateral eye disorder was less likely than not incurred in or caused by his in-service injury, event, or illness.  In addition to the rationale provided in June 2016, this examiner also explained that the Veteran's claims file does not show any documented vision loss associated with blepharitis.  The examiner cited to the June 2009 private evaluation and the June 2014 VA examination, which showed that the Veteran's vision was 20/20 in each eye.  The examiner further noted that he reviewed the November 2008 and June 2009 positive private nexus opinions.  The examiner determined that there was no objective data within either evaluation that would substantiate complications originating from the chemical splash the Veteran experienced in service, which healed without complication after traditional treatments were administered.  The examiner concluded that it is less than likely as not that the Veteran's acute exposure to chemicals in service resulted in his current chronic blepharitis and conjunctivitis due to the fact that staphylococcus is the leading cause of marginal lid disease.  The examiner also opined that the Veteran's current bilateral eye disorder is more likely the result of the most common form of blepharitis, which originates from normal skin bacteria.  

In addition to the medical evidence noted above, the Veteran contended that his current bilateral eye disorder, to include blepharitis, was caused by the August 1964 exposure to chemicals to his eyes in a July 2009 informal conference report with a decision review officer (DRO).  The Veteran submitted treatise evidence in the form of Internet articles in July 2009 showing the causes and symptoms of blepharitis, as well as the proper uses and dangers of fire extinguisher use; however, this treatise evidence did not specifically pertain to the Veteran and did not discuss his symptoms and in-service exposure.  

In March 2014, the Veteran's representative contended that the Veteran's current bilateral eye conjunctivitis was incurred in service and has continued since service; thus, the representative argued that service-connection is warranted under 38 C.F.R. § 3.303(b).  Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a) (2016).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).  Conjunctivitis and blepharitis are not chronic diseases listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is inapplicable to the Veteran's case.  

The Veteran's current bilateral eye disorder, to include conjunctivitis, blepharitis, and vision loss, is not caused or otherwise etiologically related to his active duty service.  The Board has considered the Veteran's lay assertions, as well as the statements from his representative, that his current eye symptoms are due to his active duty service.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of eye disorder due to the medical complexity of the matter involved.  Blepharitis and conjunctivitis require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish an etiology of his bilateral eye disorder.

The Board has also considered the statements of the November 2008 and June 2009 private doctors that the Veteran's bilateral eye disorder was caused by his in-service exposure to chemicals in August 1964.  However, the probative value of these opinions is diminished by the fact that the November 2008 and June 2009 private doctors were unable to review the Veteran's claims file or any pertinent service department records prior to forming their opinions.  Moreover, the November 2008 private doctor indicated that he began treating the Veteran approximately six years after his separation from active duty service.  This doctor noted that he was not an ophthalmologist or an optometrist and that he did not have professional expertise in this field.  This doctor also concluded that the Veteran has had to wear glasses and has had steadily diminishing vision since the August 1964 in-service injury; however, the record shows that the Veteran has worn eyeglasses since 1970, approximately six years after his chemical exposure to the face and eyes.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to arise or apply to a statement of a physician based upon an inaccurate factual premise or history as related by a veteran).  Moreover, the June 2009 doctor did not provide any reasons or explanations for his determination that the Veteran's current bilateral eye disorder was caused by his active duty service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The August 2009 and June 2014 VA examiner's findings, in conjunction with the April 2017 addendum VA medical opinion, are of more probative value as they are competent as to the relationship between the Veteran's current bilateral eye symptoms and his active duty service.  After citing to pertinent records in the claims file, this examiner determined that the Veteran did not have vision loss and that his current blepharitis and conjunctivitis were not caused by his active duty service, to include the August 1964 in-service exposure to chemicals.  The Board finds this examiner's April 2017 opinion to be highly probative evidence because of the examiner's expertise, training, education, proper support and explanations, and thorough reviews of the claims file and the Veteran's self-reported symptoms.  This examiner's opinion is entitled to significant probative weight because he explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Because the probative evidence does not show that the Veteran's current bilateral eye disorder is caused by or otherwise etiologically related to his active duty service, to include as due to chemical exposure, the nexus element of service connection is not met.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. 49, 55 (1990).
ORDER

Service connection for a bilateral eye disorder, to include as due to chemical exposure, is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


